IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TERESA D. HARRIS,
Plaintiff,
1:17CV971

ANDREW SAUL,
Commissioner of Social Security,!

Ne NY ON ON NN NN Ne Se Ne

Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Teresa Harris (“Plaintiff”) brought this action putsuant to Section 205(g) of
the Social Security Act (the “Act”), as amended (42 U.S.C. § 405(g)), to obtain judicial review
of a final decision of ‘the Commissioner of Social Security denying her claim for Disability
Insurance Benefits (“DIB”) under Title II of the Act. The patties have filed ctoss-motions
for judgment, and the administrative record has been certified to the Court for review.

I PROCEDURAL HISTORY

Plaintiff protectively filed her application for DIB on September 30, 2013, alleging a
disability onset date of July 25, 2009. (TI't. at 17, 157-58.)? Her claim was denied initially (Tr.
at 67-80, 94-98), and that determination was upheld on reconsideration (I'r. at 81-93, 104-1 1).

Thereafter, Plaintiff requested an administrative hearing de novo before an Administrative

 

+ Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant
in this suit. No further action need be taken to continue this suit by reason of the last sentence of section
205(g) of the Social Security Act, 42 U.S.C. § 405(g).

? Transcript citations refer to the Administrative Record [Doc. #8].
Law Judge “ALJ”. (Tt. at 112-13.) Plaintiff, along with her attorney and an impartial
vocational expert, attended the subsequent heating on July 7, 2016. (Tr. at 17.) The ALJ
ultimately concluded that Plaintiff was not disabled within the meaning of the Act (I'. at 31),
and, on August 25, 2017, the Appeals Council denied Plaintiffs request for review of that
decision, thereby making the ALJ’s conclusion the Commissionet’s final decision for purposes
of judicial review (I'r. at 1-5).
I. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissioner’s denial of
social secutity benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, “the
scope of [the] review of [such an administrative] decision . . . is extremely limited” Frady v.

Harris, 646 F.2d 143, 144 (4th Cir. 1981). “The courts are not to try the case de novo.”

 

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974). Instead, “a reviewing court must
uphold the factual findings of the ALJ [underlying the denial of benefits] if they are supported
by substantial evidence and were reached through application of the correct legal standard.”
Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal brackets omitted). .
“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (Ath Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) Gnternal citations and quotation marks omitted). “If there is

evidence to justify a refusal to direct a verdict were the case before a juty, then thete is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 
“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its yudgment for that of the
[AL]].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows teasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
teached based upon a cottect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996). |

In undertaking this limited review, the Court notes that in administrative proceedings,
“(a claimant for disability benefits beats the burden of proving a disability.” Hall v. Harris,
658 F.2d 260, 264 4th Cir. 1981). In this context, “disability” means the “inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted ot can be expected
to last for a continuous period of not less than 12 months.”’ Id. (quoting 42 U.S.C.
§ 423(d)(1)(A))?

“The Commissioner uses a five-step ptocess to evaluate disability claims.” Hancock,

667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(@)(4)). “Under this process, the

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program ... ptovides benefits to disabled persons who have contributed to the program while employed. The
Supplemental Security Income Program .. . provides benefits to indigent disabled persons. ‘The statutory
definitions and the regulations . . . for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 Gnternal citations omitted).
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impaitment; (3) had an impairment that met or equaled the
requirements of a listed impaitment; (4) could teturn to her past televant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquity. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at each of the first two steps,
and establishes at step three that the impaitment “equals or exceeds in severity one or mote
of the impairments listed in Appendix I of the regulations,” then the claimant is disabled.
Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two, but falters at
step three, ie., “[iJfa claimant’s impaitment is not sufficiently severe to equal or exceed a listed
impairment, the ALJ must assess the claimant’s residual function[al] capacity (RFC’).” Id. at

179.4 Step four then requires the AL] to assess whether, based on that REC, the claimant can

 

4 “REC is a measutement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that pursuant to the administrative regulations, the “RFC is an assessment of an individual's
ability to do sustained work-related physical and mental activities in a work setting on a regular and continuing
basis . . . [which] means 8 hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis
and quotation matks omitted)). The RFC includes both a “physical exertional or strength limitation” that
assesses the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be
determined by the ALJ only after [the ALJ] considers all relevant evidence of a clatmant’s impairments and any
related symptoms (¢.,2., pain).” Hines, 453 F.3d at 562-63.

 

 

 
“perform past relevant work”; if so, the claimant does not qualify as disabled. Id. at 179-80.
However, if the claimant establishes an inability to return to prior work, the analysis proceeds
to the fifth step, which “requires the Commissioner to prove that a significant number of jobs
exist which the claimant could perform, despite [the claimant’s] impairments.” Hines, 453
F.3d at 563. In making this determination, the ALJ must decide “whether the claimant is able
to perform other work considering both [the claimant’s RFC] and [the claimant’s] vocational
capabilities (age, education, and past work experience) to adjust to a new job.” Hall, 658 F.2d
at 264-65. If, at this step, the Government cannot catty its “evidentiary burden of proving
_ that [the claimant] remains able to work other jobs available in the community,” the claimant

qualifies as disabled. Hines, 453 F.3d at 567.

 

Ill. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” between July 25, 2009, her alleged onset date, and December 31, 2013, her date last
insured. Plaintiff therefore met her burden at step one of the sequential evaluation process.
At step two, the ALJ further determined that Plaintiff suffered from the following severe
impairments:

fibromyalgia, arthritis, asthma, obesity, anxiety, irritable bowel syndrome
(IBS)[,] and sleep apnea[.]

(Tr. at 19.) The AL} found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing. (I'r. at 20-21.) Therefore, the AL] assessed
Plaintiff's RFC through her date last insured as follows:

[She could] perform light work as defined in 20 CFR 404.1567(b) except she

was allowed an option to alternate between sitting and standing. [Plaintiff] was
ptecluded from climbing or working around heights or dangerous equipment.

5
She was limited to frequent but not constant tight overhead reaching and

occasional bending, stooping, squatting, and crawling. Additionally, [Plaintiff]

was limited to the performance of simple, routine and repetitive tasks.

(Tr. at 21.) At step four of the analysis, the ALJ determined that all of Plaintiff's past relevant
work exceeded her RFC. (Tt. at 30.) However, the ALJ determined at step five that, given
Plaintiff's age, education, work experience, RFC, and the testimony of the vocational expert
as to these factors, she could perform other jobs available in the national economy. (Ir. at
30-31.) Therefore, the ALJ concluded that Plaintiff was not disabled under the Act. (Tr. at
31.)

Plaintiff now taises three challenges to the ALJ’s decision. First, she argues that the
vocational expert’s testimony, on which the ALJ telied at step five, conflicts with the
Dictionary of Occupational Titles (“DOT”). Second, Plaintiff contends that the RFC fails to
account fot her moderate limitations in concentration, persistence, and pace as requited by
Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015). ‘Third, she maintains that the ALJ failed to
follow the Social Security Administration’s mandated ptocedure for evaluating fibromyalgia.
After careful consideration of the record, the Court finds that none of the issues taised by
Plaintiff merit remand.

A. Step five

Plaintiff first challenges the ALJ’s reliance on the vocational expert’s testimony at step
five of the sequential analysis. Specifically, the Plaintiff contends that the vocational expett’s
testimony conflicted with the DOT as to all of the jobs identified, and that the ALJ failed to

obtain a reasonable explanation fot the conflicts. In Peatson v. Colvin, 810 F.3d 204 (4th Cir.

2015), the Fourth Circuit clarified the steps an ALJ must take to identify and resolve apparent
conflicts between a vocational expert’s testimony and the DOT. Specifically, the Fourth
Circuit held that, if an expert’s testimony apparently conflicts with the DOT, the expert’s
testimony can only provide substantial evidence to support the ALJ’s decision if the ALJ
received an explanation from the expert explaining the conflict and determined both (1) that
the explanation was teasonable and (2) that it provided a basis for relying on the expert’s

testimony rather than the DOT. Pearson, 810 F.3d at 209-10; see also Rholetter v. Colvin,

 

639 F. App’x 935, 938 (4th Cir. 2016).

In the instant case, Plaintiét contends that the vocational testimony on which the ALJ
relied at step five of the sequential analysis conflicted with the DOT in two regards. First,
Plaintiff contends that her RFC restriction to simple, routine, repetitive tasks was inconsistent
with the reasoning levels required for each of the jobs identified by the vocational expert. The
vocational expert testified that Plaintiff would be able to perform jobs that existed in
sienificant numbers in the national economy such as cashier II, storage facility rental clerk,
and small parts assembler. Plaintiff correctly notes that the jobs of cashier IT and storage
facility rental clerk both tequite a reasoning level of 3, defined as requiring the ability to
“lalpply commonsense understanding to catty out instructions furnished in written, oral, ot
diagrammatic form” and “[d]eal with problems involving several concrete variables in or from
standardized situations.” See DICOT 211.462-010, 1991 WL 671840; DICOT 295.367-026,
1991 WL 672594. Previous cases in this Circuit have found an apparent conflict between jobs
tequiting a reasoning level of 3 and a claimant’s limitation to jobs involving only simple,
routine, repetitive tasks. See, e.g., Mullis v. Colvin, No. 1:11CV22, 2014 WL 2257188

(M.D.N.C. May 29, 2014) (Osteen, CJ.) (finding an apparent conflict between an RFC
limitation to simple, routine, repetitive tasks at a low production pace and low sttess
envitonment and a VE’s testimony that Plaintiff could perform a job to which the DOT
assigned a reasoning level of 3); see also Keller v. Berryhill, 754 F. App’x 193 (holding that “an
apparent conflict exists between a limitation to short and simple instructions and Reasoning
Development Level 3 occupations” and noting that “[iJn [a] December 2009 memorandum,
the Social Security Administration’s Director for the Division of Field Procedures advises
Regional Chief AL]s that an apparent conflict exists between a limitation to simple tasks and
Reasoning Development Level 3 jobs”). Here, as noted, Plaintiffs RFC included a limitation
to simple, routine, repetitive tasks. At no point did the AL] ask the VE to explain the
inconsistency between Plaintiff's RFC and the DOT reasoning level 3 required to perform the
jobs of cashier II and storage facility rental clerk, nor did the ALJ evet receive a “reasonable

explanation for [this] discrepancy.” See Pearson, 810 F.3d at 209.

 

As Defendant notes, howevet, the final job identified by the vocational expert, small
parts assembler, remains. Although Plaintiff argues that the reasoning level of 2 requited for
this job also conflicts with her restriction to simple, routine, tepetitive tasks, the Fourth Circuit
recently decided Lawrence v. Saul, 941 F.3d 140 (4th Cir. 2019), confirming that there is no
apparent conflict within the meaning of Social Security Ruling (SSR) 00-4p between a residual
functional capacity for the “simple, routine, repetitive tasks of unskilled work” and the
definition of reasoning level 2 in the Dictionary of Occupational Titles. The Fourth Circuit
noted that “[ijn finding no apparent conflict between ‘simple, routine, repetitive’ and Level 2
reasoning, we join every other circuit to consider the issue.” Lawrence, 941 F.3d at 143 0.8. _

Accordingly, Plaintiff fails to show an apparent conflict between the DOT and the vocational
expett’s testimony that Plaintiff could perform reasoning level 2 work as a small parts
assembler. Thus, even if the ALJ failed to resolve an appatent conflict regarding the first two
teptesentative occupations, that error was harmless, because the other identified occupation
of small parts assembler (with 206,000 jobs nationally) exists in significant numbers.

In her second challenge at step five, Plaintiff argues that all three jobs identified by the
vocational expert could conceivably be inconsistent with the sit/stand option included in both
the RFC and the hypothetical question to the vocational expert. However, to the extent that
Plaintiff “essentially presses the Court to find a per se appatent conflict between the VE and
the DOT in cases involving a claimant limited to light work with a sit/stand option. . . federal
district courts in North Carolina, including members of this Court, have not found an apparent
conflict to exist in such citcumstances.” See Baxley v. Berryhill, No. 1:17CV1048, 2018 WL
5817377, at *6 (M.D.N.C. Nov. 6, 2018) (collecting cases). Indeed, Plaintiff herself
acknowledges that the expert’s “testimony was not inconsistent with the DOT because the
DOT does not address the option to alternate between sitting and standing.” (Pl.’s Br. [Doc.
#11] at 6) (emphasis added). Thus, there is no basis to find an apparent conflict between the
DOT and the Vocational Expert’s testimony.

Plaintiff nevertheless contends that, based on the job descriptions in the DOT, the
addition of a sit/stand option could significantly reduce the number of positions available for
each of the jobs named by the vocational expert. ‘Io support this assertion, Plaintiff cites
information from the Bureau of Labor Statistics (“BLS”). However, the BLS is not a
recognized vocational source under the Commissionet’s regulations, and the ALJ is not

requited to addtess every potential conflict between the Vocational Expert’s testimony and
other vocational publications. See Parker y. Berryhill, No. 1:17CV882, 2019 WL 653150, at
*5 (M.D.N.C. Feb. 15, 2019) (citing 20 C.P.R. §§ 404.1566(d), 416.966(d)).° In addition,
Plaintiff herself also acknowledges that no BLS job description aligns with the small products
assembler position in the DOT. Looking at the specific DOT description for that position, a
small products assembler, also known as a bench assembler, “frequently works at [a] bench as
[a] member of [an] assembly group assembling one or two specific part and passing [the] unit
to another worker.” See DICOT 706.684-022, 1991 WL 679050. Thete is no basis to
conclude that a sit/stand option would be inconsistent with the job duties and description for
this position, and there does not appeat to be an apparent conflict between the DOT
description and the non-DOT limitation. ‘Thus, remand is not required on this issue.

B. Concenttation, persistence, or pace,

Plaintiff next challenges the sufficiency of the mental restrictions included in the RFC.
At step three of the sequential analysis, the ALJ determined that Plaintiff has moderate

limitations in concentration, persistence, and pace. In Mascio, the Fourth Circuit explained

 

that where such limitations ate reflected at step three, the AL] should addtess those limitations
in assessing the RFC or should explain why the limitations do not affect the claimant’s ability
to wotk. The Fourth Circuit specifically held that “an ALJ does not account for a claimant’s

limitations in concentration, persistence, and pace by testticting the hypothetical question to

 

simple, routine tasks or unskilled work.” Mascio, 780 F.3d at 638 (quotation omitted). This

 

5 The Coutt also notes that, even accepting as true Plaintiffs assertions that, according to the BLS, a sit/stand
option would eliminate 94.4% of cashier II positions, 71% of storage facility rental clerk positions, and
approximately 88% of small products assembler positions, 168,000 cashier II positions, 124,700 storage facility
rental clerk positions, and 24,720 small products assembler positions would remain, ie., more than enough to
constitute a significant number in the national economy.

10
is because “the ability to perform simple tasks differs from the ability to stay on task. Only
the latter limitation would account for a claimant’s limitation in concentration, persistence, or

pace.” Id. The Fourth Circuit further noted that .

[plethaps the ALJ can explain why Mascio’s moderate limitation in —
concentration, persistence, or pace at step three does not translate into a
limitation in Mascio’s residual functional capacity. For example, the ALJ may
find that the concentration, persistence, or pace limitation does not affect
Mascio’s ability to work, in which case it would have been apptoptiate to
exclude it from the hypothetical tendered to the vocational expert. But because
the ALJ here gave no explanation, a remand is in order.

‘Id. (internal citation omitted). However, as pteviously noted in other cases in this District, the
Fourth Circuit’s decision in Mascio
does not broadly dictate that a claimant’s moderate impairment in
concentration, persistence, or pace always translates into a limitation in the’

REC. Rather, Mascio underscores the ALJ’s duty to adequately review the
evidence and explain the decision. . . .

An ALJ may account for a claimant’s limitation with concentration, persistence,
ot pace by testricting the claimant to simple, routine, unskilled work where the
tecotd supports this conclusion, either through physician testimony, medical
soutce statements, consultative examinations, ot. other evidence that is
sufficiently evident to the reviewing coutt.
Tolbert v. Colvin, 1:15CV437, 2016 WL 6956629, at *8 (M.D.N.C. Nov. 28, 2016) (quoting _
lones v. Colvin, No. 7:14CV00273, 2015 WL 5056784, at *10-12 (W.D. Va. Aug. 20, 2015)).
In the present case, as in Mascio, the AL] found moderate limitations in concentration,
persistence, or pace at step three of the sequential analysis. (Tr. at 21.) Later in the sequential
analysis, the ALJ formulated a mental RFC limiting Plaintiff to simple, routine, and repetitive
tasks with no further mental restrictions. (I't. at 21.) The issue, thetefore, is whether the AL]’s
discussion of, and reliance on, substantial record evidence adequately explains why Plaintiffs

moderate limitation at step three did not translate into any additional RFC limitations. See,

11
e.g., Jones, 2015 WL 5056784, at *3-4; Del Vecchio v. Colvin, No. 1:14CV116, 2015 WL
5023857, at *5-6 (W.D.N.C. Aug. 25, 2015); Walker v. Colvin, No. 6:14-cv-00025, 2015 WL
5138281, at *11 (W.D. Va. Aug. 31, 2015). After careful review of the evidence and the AL]’s
discussion thereof, the Court concludes that the AL]’s determination was sufficient to comply
with Mascio.

In making his step thtee finding, the ALJ noted Plaintiff's testimony that “she has
problems with het memory.” (It. at 21,) In patticular, Plaintiff testified that, “when reading|,]
she usually has to read a patagraph mote than one time,” and that “she has problems following
along when watching a television program during a ‘bad’ fibromyalgia flare.” (Ir. at 21.)
However, the ALJ also noted Plaintiffs testimony that “she drives herself to the grocery store
once ot twice a week,” “spends time reading to keep her mind occupied,” and does “seek/find
puzzles for 10 to 15 minutes.” (T'r. at 21.)

Later in the opinion, the ALJ discussed Plaintiffs allegations regarding her anxiety and
depression at length, but he again discounted Plaintiffs “testimony about the severity and
limiting effects of het psychiatric symptoms prior to her date last insured.” (Tr. at 27-28.) In
particular, the ALJ emphasized that Plaintiff received no psychiattic treatment during the time
at issue, and that her reported depressive symptoms were well conttolled through medication
presctibed by her family practice physician, Dr. Claudine Corbett, beginning in Januaty 2012.
(Tr. at 28, 651, 656.) Just two months later, in March 2012, Plaintiff reported to Dt. Corbett
that her mood had improved and that she no longer felt the need to be on medication for
depression. (I't. at 28, 657.) The AL]’s decision also reflects that “the State agency consultants

found no indication of a medically determinable mental impairment in the evidence available

12
to them.” (Tt. at 29; see also Tr. at 73, 86.) Nevertheless, giving Plaintiff “considerable benefit

 

of the doubt,” the ALJ found that Plaintiff suffered from depression and anxiety prior to her
date last insured, and that these impaitments “requited monitoring and medications.” (Tr. at
28.) He then found as follows:

[D]espite [Plaintiff's] mental health problems, she was still able to take care of

her personal cate needs, think, communicate, act in het own intetest[,] and get

alone with others. As such, the undersigned concludes that prior to the date

last insured, although [Plaintiff] was unable to perform work[] which was of

high stress and was precluded from work involving complex or detailed tasks,

which is required of skilled work, she was not precluded from work involving

simple, routine[,] and repetitive tasks.
(Tr. at 28.) In sum, the ALJ repeatedly explained his analysis of Plaintiffs mental impairments
priot to the date last insured and explained that while her testimony, accepted to the fullest
extent possible, evidenced that she was unable to maintain attention or concenttation long
enough for “complex or detailed tasks,” it further indicated that she could drive, solve puzzles
for 10-15 minutes, and perform other tasks which showed an overall capacity for simple,
routine, repetitive work. Accordingly, the Court finds that substantial evidence supports the
ALJ’s RFC finding.

C. Fibromyalgia

Finally, Plaintiff contends that the AL] failed to follow the Social Security
Administration’s mandated procedures with regard to Plaintiffs fibromyalgia. In particular,
Plaintiff asserts that the ALJ failed to properly consider Plaintiffs subjective statements with
regard to that impaitment. Social Security Ruling 12-2p (“SSR 12-2p”) “provides guidance on

‘how [factfinders] develop evidence to establish that a petson has a medically determinable

impairment of fibromyalgia, and how [factfinders] evaluate fibromyalgia in disability claims

13
and continuing disability teviews under titles II and XVI of the Social Security Act.” 2012 WL
3104869, at *1. As another court within the Fourth Circuit explained, SSR. 12-2p does not
mandate “a finding that a claimant with a severe impaitment of fibromyalgia automatically has
non-exerttional limitations preventing them from performing a full range of light work.”
Kurowski v. Colvin, No. 4:12CV137, 2013 WL 5306649, at *3 (E.D. Va. Sept. 18, 2013).

Although the ruling acknowledges that fibromyalgia is a condition
“characterized primarily by widespread pain in the joints, muscles, tendons, or
nearby soft tissues,” it notes that “[a]s with any claim for disability benefits . . .
we must ensure that there is sufficient objective evidence to support a finding
that the person’s impairment(s) so limits the petson’s functional abilities that it
precludes him or het from performing any substantial gainful activity.” 2012
WL 3104869, at *2. And the ruling explicitly contemplates that claimants with
a severe impairment of fibromyalgia may ot may not succeed at the fourth step
of the Commissioner’s analysis, and may or may not have nonexertional
limitations. It explains that at that step “we use our RFC assessment to
determine whether the petson is capable of doing any past relevant work. . ..
If the person is able to do any past relevant work, we find that he or she is not
disabled.” Id. at *6. It continues: “People with [fibromyalgia] may also have
nonexertional physical or mental limitations because of their pain ot other
symptoms.” Id. (emphasis added).

In sum, the ruling requites the Commissioner to undergo the normal sequential

analysis that it would for any disability and weigh whether any nonexertional
symptoms would preclude a claimant from performing a given range of work.

In the present case, Plaintiff specifically contends that the ALJ failed to conform to
SSR 12-2p in finding that her testimony regarding the intensity, persistence, and limiting
effects of her fibromyalgia symptoms was not entirely consistent with the evidence. However,
SSR12-2p specifically sets out how to evaluate an individual’s statements about her symptoms
and functional limitations, by following the familiar two-step process set out in the regulations.

Under those applicable regulations, the AL]’s decision must “contain specific reasons for the

14
weight given to the individual’s symptoms, be consistent with and supported by the evidence,

and be clearly articulated so the individual and any subsequent reviewer can assess how the

 

adjudicator evaluated the individual’s symptoms.” SSR 16-3p; see also 20 C-F.R. § 404.1529.°
In Craig v. Chater, the Fourth Circuit addressed the two-part test for evaluating a claimant’s
statements about symptoms. Craig, 76 F.3d at 594-95. “First, there must be objective medical
evidence showing ‘the existence of a medical impaitment(s) which results from anatomical,
physiological, or psychological abnormalities and which could seasonably be expected to
produce the pain or other symptoms alleged.” Id. at 594 (citing 20 C-F.R. § 416.929(b)); see
also 20 C.F.R. § 404.1529(b). If the ALJ determines that such an impairment exists, the second
part of the test then requires him to consider all available evidence, including Plaintiffs
statements about het pain, in order to evaluate “the intensity and persistence of the claimant’s
pain, and the extent to which it affects het ability to work.” Craig, 76 F.3d at 596.

This approach facilitates the ALJ’s ultimate goal, which is to accurately determine the
extent to which Plaintiffs pain or other symptoms limit her ability to perform basic work
activities. Relevant evidence for this inquity includes Plaintiffs “medical history, medical
signs, and laboratory findings” Craig, 76 F.3d at 595, as well as the following factors set out in
20 C.E.R. § 404.1529(c)(3):

@ [Plaintiffs] daily activities;

(ii) The location, duration, frequency, and intensity of [Plaintiffs] pain or other
" symptoms; .

 

6 The AL]’s decision is dated March 30, 2016, and the Court therefore considers SSR 16-3p, effective March
28, 2016. See SSR 16-3p n.27 (“Our adjudicators will apply this ruling when we make determinations and
decisions on ot after Match 28, 2016. When a Federal court reviews our final decision in a claim, we expect the
court will review the final decision using the rules that were in effect at the time we issued the decision under
teview.”).

15
(iit) Precipitating and aggravating factors;

(iv) The type, dosage, effectiveness, and side effects of any medication [Plaintiff]
take[s] or [has] taken to alleviate [her] pain or other symptoms;

(v) Treatment, other than medication, [Plaintiff] recetve[s] or [has] received for
telief of [her] pain or other symptoms;

(vi) Any measures [Plaintiff] use[s] or [has] used to. telieve [her] pain or other
symptoms (e.g., lying flat on [het] back, standing for 15 to 20 minutes every

hout, sleeping on a board, etc.); and

(vii) Other factors concerning [Plaintiffs] functional limitations and restrictions
due to pain or other symptoms.

Where the ALJ has considered these factors and has heard Plaintiffs testimony and observed
her demeanor, the ALJ’s determination is entitled to deference. See Shively v. Heckler, 739
F.2d 987, 989 (4th Cir. 1984).

In the present case, the AL] determined that Plaintiffs fibromyalgia was a medically
determinable impairment and that Plaintiffs “medically determinable impairments could
reasonably be expected to cause the alleged symptoms,” but that Plaintiffs “statements
concerning the intensity, petsistence[,] and limiting effects of these symptoms are not entirely
consistent with the evidence for the reasons explained in this decision.” (Ir. at 22.) Therefore,
Plaintiff's challenge hinges on step two of the Craig analysis. This is consistent with SSR 12-
2p, which provides that fibromyalgia which is determined to a medically-determinable
impairment “satisfies the first step of our two-step process for evaluating symptoms.”
However, in evaluating fibromyalgia at the second step, as with any other symptom evaluation,
the ALJ considers “the intensity and petsistence of the petrson’s pain or any other symptoms

and determine[s] the extent to which the symptoms limit the person’s capacity for work.” SSR

12-2p.

16
It is undisputed that at step two of the analysis, the ALJ should not reject a claimant’s
statements “about the intensity and persistence of [her] pain or other symptoms or about the
effect [het] symptoms have on [het] ability to work solely because the available objective
medical evidence does not substantiate [het] statements.” 20 C.F.R. § 416.929(c)(2). Thus,
“subjective evidence of pain intensity cannot be discounted solely based on objective medical

findings.” Lewis, 858 F.3d at 866. However, it is also undisputed that a plaintiffs “symptoms,

 

including pain, will be determined to diminish [het] capacity for basic work activities [only] to
the extent that [her] alleged functional limitations and resttictions due to symptoms, such as
pain, can reasonably be accepted as consistent with the objective medical evidence and other
evidence.” 20 C.F.R. § 416.929(c)(4) (emphasis added). Thus, objective medical evidence and
other evidence in the record ate “crucial to evaluating the intensity and persistence of a
claimant’s pain and the extent to which it impairs her ability to work” and “[ajlthough a
claimant’s allegations about het pain may not be discredited solely because they ate not
substantiated by objective evidence of the pain itself or its severity, they need not be accepted
to the extent they ate inconsistent with the available evidence, including objective evidence of .
the underlying impairment, and the extent to which that impairment can reasonably be

expected to cause the pain the claimant alleges she suffers.” Hines, 453 F.3d at 565 n.3

 

(quoting Craig, 76 F.3d at 595); see also SSR 16-3p (“[O]bjective medical evidence is a useful

 

indicator to help make reasonable conclusions about the intensity and persistence of
_ symptoms, including the effects those symptoms may have on the ability to perform work-
related activities.”). According to the regulatory guidance:

If an individual’s statements about the intensity, persistence, and limiting effects
of symptoms ate consistent with the objective medical evidence and other

17
evidence of record, we will determine that the individual’s symptoms ate more

likely to reduce his or her capacities to perform work telated activities .... In

contrast, if an individual’s statements about the intensity, persistence, and

limiting effects of symptoms ate inconsistent with the objective medical
evidence and the other evidence, we will determine that the individual’s
symptoms ate less likely to reduce his or her capacities to perform work-related
activities.

SSR 16-3p.

In the present case, a thorough review of the AL}’s decision and the record as a whole
reveals that the ALJ properly considered both objective medical evidence and other evidence
and explained that determination in the decision. Moreover, in doing so, the ALJ “considered
information in the record that might lead to nonexertional limitations” from fibromyalgia.
Kurowski, 2013 WL 5306649, at *3. The ALJ noted that “prior to the date last insured, the
medical evidence simply does not show the objective findings and clinical signs that one would
expect to see in an individual with the degree of symptoms and limitations alleged by
[Plaintiff].” (Tr. at 22.) For example, the ALJ specifically noted that, in direct contradiction
to Plaintiff's testimony that pain and swelling in her hands prevent her from performing basic
of daily functions, such as tying her shoes and buttoning het clothing, that Plaintiff had no
swollen joints upon examination and, “despite some trigget-point tenderness, thete is no
evidence of a resultant inability to perform fine and gross movements.” (It. at 22, 23, 298,
589, 590, 591, 593.)7 Similarly, the AL] noted that Plaintiffs exams consistently showed full

muscle strength and tone, despite her testimony that she could barely lift a gallon of milk with

both hands. (Tt. at 22, 24, 25, 587, 608.) [he AL] further recounted that in February 2013,

 

7 Later in his decision, the ALJ considered Plaintiff's reports of “fairly limited” daily activities, but he ultimately
concluded that the strength of these reports was “outweighed by the other factors discussed in this decision.”
(Tr. at 29.) ,

18
Plaintiffs rheumatologist, Dr. Philip Stapleton, “spent a great deal of time discussing the
benefits of weight loss, regular exercise, and a good sleep cycle for the management of

fibromyalgia syndrome with [Plaintiff].” (I'r. at 26, 606; see also Tr. at 587, 592, 601, 605, 608,

 

610, 620, 656.) However, the AL] also chronicled Plaintiffs ongoing lack of compliance with
CPAP therapy and failure to exercise as directed. (Tr. at 26, 27, 28, 587, 604, 606, 618.) The
AL} found that compliance with treatment “proved beneficial to [Plaintiffs] overall health and
well-being” but that the medical evidence reflected multiple instances of failing to comply with
treatment recommendations. (Tr. at 26-27.) As SSR 16-3p specifically provides, “af the
individual fails to follow prescribed treatment that might improve symptoms, we may find the
alleged intensity and persistence of an individual’s symptoms ate inconsistent with the overall
evidence of record.” 2016 WL 1119029, at *8. The ALJ also found that Plaintiffs medical
recotds suggested that prior to the date last insured, her fibromyalgia problems were
responsive to medications, and her stable findings reflected that her pain was adequately
managed by the treatment she received. (Tr. at 25.) Finally, the ALJ found that the evidence
did not show any significant worsening around her alleged onset date that led to the cessation
of work activity. (Ir. at 29).8

Ultimately, the ALJ gave Plaintiff “the benefit of the doubt tegarding her allegations to
the extent possible based on the objective medical evidence, which show[ed] only minimal
abnormalities.” (Tr. at 29.) In particular, he concluded that Plaintiff was limited to “‘light’

work as opposed to ‘medium’ work as indicated by the [State agency medical] consultants,”

 

® Plaintiff's submissions reflect that she asserted that het condition became sevete enough to preclude work as
of July 25, 2009, that she had previously stopped working in February 2008 (Tr. at 201) when the company she
- wotked for was bought out and they “let everybody go” (Ir. at 42), and that she subsequently attended
community college classes and completed her CNA in 2010 and GED in 2011 (Tr. at 189).

19
and he “also incorpotated the manipulative limitations noted [in the consultants’] reports.”
(Tr. at 29.) The ALJ then noted that, “based on the evidence presented at the hearing level
and giving some weight to [Plaintiffs] testimony at the hearing, [he] incotporated postural
limitations due to [Plaintiff's] diagnoses of fibromyalgia, arthritis, sleep apnea|,] and obesity.”
(I'r. at 29.) Because the ALJ properly considered not only the objective medical findings, but
also Plaintiffs testimony and the factors set out in Social Security Rulings 12-2p and 16-3p,
the Court finds no error in the ALJ’s subjective symptom evaluation.

Having considered all of the alleged assignments of etror, ‘the Court notes that
ultimately the issue before the Court is “whether the AL)’s finding that [the claimant] is not
disabled is supported by substantial evidence and was teached based upon a cortect application
of the relevant law.” Craig, 76 F.3d at 589. Here, the AL] reviewed the evidence, explained
the decision, and supported that explanation with substantial evidence. Accordingly, the Coutt
finds no basis for remand.

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding
no disability be AFFIRMED, that PlaintifPs Motion to Reverse the Decision of the |
Commissioner [Doc. #10] be DENIED, that Defendant’s Motion for Summaty Judgment
[Doc. #12] be GRANTED, and that this action be DISMISSED with prejudice.

This, the 2°4 day of January, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

20
